Detailed Action 
          Status of Claims
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Claims 1-17 are rejected.
This Action is Non-Final.
                                 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 and 06/04/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No: 7,443,886) in view of Yeh et al. (US Patent Application Pub. No: 20070150096 A1).

       As per claim 1, Gross teaches a method of processing control signals using a plurality of ports of a robot control device [col.2, ll. 52-56, The master controller 11 includes a master processor 12, memory 14, and one or more input and/or output (I/O) devices 16 (or peripherals) that are communicatively coupled to a transceiver 18.], the method comprising: 
determining a logic signal of each of the plurality of ports [col.3,ll.59-63,The slave controller 25 is configured to communicate with the master controller 11 on a MODBUS protocol, an ASCII protocol, or a Remote Link protocol.  Each protocol can be configured to communicate on a first port and/or a second port depending on the system configuration.], corresponding to an N- bit signal frame [Fig.2; col.4, ll.15-22,…, The data frame 31 comprises a control byte 33, a data packet 35 associated with the control byte, and a check sum 37.  The check sum is calculated as an eight bit truncated two's complement addition of the control byte and the succeeding data bytes.  N is the number of data words that succeeds the control byte.]; 
generating a port setting bit for determining whether to use each of the plurality of ports [col.3, ll. 53-58,…,The input/output module is configured such that it is possible to control a system such as an assembly line, a robot, an actuator, and/or any device with switches.], corresponding to the N-bit signal frame based on an order of the plurality of ports, N being a natural number [col.4,ll.40-53, A type identifier 45 having one (1) bit, b3, is set in the control byte to immediately follow the address bits 43. …. In the preferred embodiment, setting the type bit 45 low (i.e., a binary "0") indicates that "input/output data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a remote input/output device when exchanging input/output data.  Setting the type bit 45 high (i.e., a binary "1") indicates that "application data" is being exchanged between the master controller  
generating a result bit by performing a bit operation on the logic signal of each of the plurality of ports and the port setting bit [col. 4,ll.40-60,The slave controller 21 is configured as a remote input/output device when exchanging input/output data.  Setting the type bit 45 high (i.e., a binary "1") indicates that "application data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a peer device when exchanging application data.].  
Gross does not explicitly disclose processing a first signal based on the result bit.  
Yeh discloses processing a first signal based on the result bit [paragraphs 0018-0019,Preferably, the frame further comprises a signal processing unit for receiving the pulse signal of the first omni-directional meter wheel, the pulse signal of the second omni-directional meter wheel and the bit signal of the magnetic sensing module.]. 
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Yeh ‘s method for detecting a movement of a mobile platform and a physical quantity such as a position, velocity, angular position and angular velocity of the mobile platform into Gross’s system has a master controller coupled to a slave controller and a direction bit immediately follows a type bit for identifying a source of a data frame, also a content bit immediately follows the direction bit for identifying whether a data packet comprises data for the benefit of the omni-directional meter wheel is featured by high stability, low complexity and low calibration requirement, thus detecting the moving conditions of the mobile platform with high accuracy (Yeh,[0036]) to obtain the invention as specified in claim 1.

As per claim 2, Gross and Yeh teach all the limitations of claim 1 above, where Gross teaches, a method, wherein the generating of the port setting bit comprises: generating the port setting bit as 1 for indicating a used port among the plurality of ports, and generating the port Gross, col.4,ll.40-53, A type identifier 45 having one (1) bit, b3, is set in the control byte to immediately follow the address bits 43. …. In the preferred embodiment, setting the type bit 45 low (i.e., a binary "0") indicates that "input/output data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a remote input/output device when exchanging input/output data.  Setting the type bit 45 high (i.e., a binary "1") indicates that "application data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a peer device when exchanging application data.].  

As per claim 4, Gross and Yeh teach all the limitations of claim 1 above, where Gross teaches, a method, further comprising, after the processing of the signal, processing a second signal by an unused port among the plurality of ports [Gross, col.3, ll.59-63, The slave controller 25 is configured to communicate with the master controller 11 on a MODBUS protocol, an ASCII protocol, or a Remote Link protocol.  Each protocol can be configured to communicate on a first port and/or a second port depending on the system configuration.].  

As per claim 5, Gross and Yeh teach all the limitations of claim 4 above, where Gross teaches, a method, wherein the processing of the second signal by the unused port comprises separately processing by each of a plurality of unused ports regardless of the N-bit signal frame and the port setting bit [Gross, Fig.2; col.3, ll.59-63; col.4, ll.15-22,…, The data frame 31 comprises a control byte 33, a data packet 35 associated with the control byte, and a check sum 37.  The check sum is calculated as an eight bit truncated two's complement addition of the control byte and the succeeding data bytes.  N is the number of data words that succeeds the control byte.].  

Gross and Yeh teach all the limitations of claim 4 above, where Gross teaches, a method, wherein a plurality of unused ports are not adjacent to each other [Gross, Fig.2; col.3, ll.59-63; col.4, ll.15-22,…, The data frame 31 comprises a control byte 33, a data packet 35 associated with the control byte, and a check sum 37.  The check sum is calculated as an eight bit truncated two's complement addition of the control byte and the succeeding data bytes.  N is the number of data words that succeeds the control byte.].  

As per claim 7, Gross and Yeh teach all the limitations of claim 1 above, where Gross teaches, a method, wherein the processing of the first signal further comprises generating an output signal, and wherein the generating of the result bit further comprises generating an output signal bit by performing the bit operation on the logic signal of each of the plurality of ports generated internally and the port setting bit [Gross, col.4,ll.40-53, A type identifier 45 having one (1) bit, b3, is set in the control byte to immediately follow the address bits 43. …. In the preferred embodiment, setting the type bit 45 low (i.e., a binary "0") indicates that "input/output data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a remote input/output device when exchanging input/output data.  Setting the type bit 45 high (i.e., a binary "1") indicates that "application data" is being exchanged between the master controller 11 and the slave controller 21.  The slave controller 21 is configured as a peer device when exchanging application data.].  

As per claim 8, Gross and Yeh teach all the limitations of claim 1 above, where Gross teaches, a method, wherein the processing of the first signal is obtaining of an input signal, wherein the generating of the result bit further comprises generating an input signal bit by performing the bit operation on the logic signal of each of the plurality of ports obtained from an external device and the port setting bit [Gross, Fig.2; col.3, ll.59-63;col.4,ll.40-53, A type identifier 45 having one (1) bit, b3, is set in the control byte to immediately follow the address 

           As per claim 9, claim 9 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 9 is the system claim for the method of claim 1.

As per claims 10-11 and 13-17, claims 10-11 and 13-17 are rejected in accordance to the same rational and reasoning as the above claims 1-2 and 4-8, wherein claims 10-11 and 13-17 are the device claims for the method of claims 1-2 and 4-8.

                       Allowable Subject Matter
8.      Claims 3 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                      Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER

                     References Considered Pertinent but not relied upon
         BECK et al. (US Patent Application Pub. No: 20200018819 A1) teaches an entertainment robot is disclosed, the entertainment robot can comprise: a plurality of transmission circuits, each transmission circuit comprising an infrared transmitter controlled by a respective data line; a plurality of infrared receivers; at least one processor to generate respective data signals for supply on each of the data lines of the infrared transmitters, each of the generated data signals for the infrared transmitters comprising a bit pattern identifying a respective one of the infrared transmitters and a bit pattern indicating a signal strength. 

          NAKAGAWA (US Patent Application Pub. No: 20200341435 A1) teaches a control device includes: an input information storage unit that stores track record input information that is information regarding an input signal having a track record; an artificial intelligence control unit that controls a control target using artificial intelligence based on the input signal; and an input signal evaluation unit that judges whether a value of the input signal is within a range having a track record based on the track record input information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GETENTE A YIMER/Primary Examiner, Art Unit 2181